DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2020 has been entered.
 
Response to Arguments
Applicant's arguments filed on 8/10/2020 have been fully considered but they are not persuasive or are moot.
Applicant argues on pages 7-11 that the previous rejection does not disclose the newly added limitations to the independent claim. This argument is moot in view of the new grounds of rejection which relies on Reinert et al. (US20130079861, hereafter Reinert) to disclose these limitations in the claims. Accordingly this argument is moot.
Applicant argues on page 9 that Sweeney does not disclose tracking the location of an electrode line using ultrasound. The Examiner respectfully, disagrees. As discussed in rejection below Sweeney discloses a cardiac rhythm management system (Sweeney, Para 22; “Distal end 140 of lead 110 includes at least one electrode […] Distal end 140 of lead 110 also includes a piezoelectric first ultrasonic element 230, located near ring electrode 225 and tip electrode 220, for transmitting ultrasound, receiving ultrasound, or both transmitting and receiving ultrasound.”) whose position is tracked via an adjacent ultrasound transducer (Sweeney, Para 25; “The transit time of the ultrasound energy provides an indication of the physical distance between first ultrasound element 230 and second ultrasound element 235. Variations in this distance represent movement of right ventricle 200, in which first ultrasound element 230 is disposed, relative to device 105. Such movement of right ventricle 200 results from contractions caused by the pacing stimulations or intrinsic electrical heart activity. The presence or absence of such movement during an appropriate time period following the pacing stimulation indicates a resulting capture and no capture, respectively.”).
Applicant argues on page on pages 9-11 that Zhu does not disclose a reference pattern but instead a position. This argument is moot in view of the new grounds of rejection which relies on Reinert et al. (US20130079861, hereafter Reinert) to disclose these limitations in the claims. Accordingly this argument is moot.
Applicant argues on page 10 that Zhu teaches away from the claimed limitations. The Examiner respectfully disagrees. Zhu does not teach away from the proposed modification because Zhu does not criticize, discredit, or otherwise discourage the claimed solution. If the reference does not teach that a combination is undesirable, then it cannot be said to teach away. Additionally, this argument is moot in view of the new 
Applicant argues on pages 10-11 that the lead is permanently changing its position due to cardiac movement so measuring a single position of the implant would have no value since the implant is constantly moving. First of all, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) See MPEP 2145.1 and 716.01(c). However, as noted by the Applicant, Zhu measures the migration of the lead relative to the tissue (Zhu, Para 19; “one of the measurement(s) is indicative of a migration of the neurostimulation leads relative to the target tissue”), so even if the tissue and implant are constantly moving the migration of the implant within the tissue can still be measured. Zhu itself is designed for cardiac tissue, so it makes sense that Zhu would have already accounted for this. Finally, there is a motivation to combine and that motivation to combine was recited on pages 9-10 of the previous office action dated 6/2/2020 and in the rejection below. Additionally, this argument is moot in view of the new grounds of rejection which relies on Reinert et al. (US20130079861, hereafter Reinert) to disclose these limitations in the claims. Accordingly this argument is moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US20030069608) in view of Zhu (US20150321009) and Reinert et al. (US20130079861, hereafter Reinert).
Regarding claim 1, Sweeney discloses an active implantable medical therapy and/or monitoring system (Sweeney, cardiac rhythm management system 100)(Sweeney, Para 21; “FIG. 1 is a schematic drawing illustrating generally, by way of example, but not by way of limitation, one embodiment of portions of a cardiac rhythm management system 100”) comprising:
at least one implant (Sweeney, implantable cardiac rhythm management device 105) (Sweeney, Para 21; “In FIG. 1, system 100 includes an implantable cardiac rhythm management device 105”), wherein the at least one implant comprises
at least one ultrasonic transducer (Sweeney, piezoelectric first ultrasonic element 230) that emits and records ultrasonic signals (Sweeney, Para 22; “a piezoelectric first ultrasonic element 230, located near ring electrode 225 and tip electrode 220, for transmitting ultrasound, receiving ultrasound”)
(Sweeney, device 105 comprising driver 300 and signal processor 310) directly or indirectly connected to the at least one ultrasonic transducer (Sweeney, Para 23; “In this embodiment, an electrical driving signal at ultrasonic frequencies (e.g., 1-100 microsecond pulses of a 10 MHZ ultrasound signal) is provided by driver 300,”) (Sweeney, Figure 3; showing device 105 comprising driver 300 and signal processor 310), and
an implanted electrode line (Sweeney, Para 22; “Distal end 140 of lead 110 includes at least one electrode […] Distal end 140 of lead 110 also includes a piezoelectric first ultrasonic element 230, located near ring electrode 225 and tip electrode 220, for transmitting ultrasound, receiving ultrasound, or both transmitting and receiving ultrasound.”);
wherein the control and evaluation unit
prompts an emission of ultrasonic signals by the at least one ultrasonic transducer cyclically or in a triggered manner (Sweeney, Para 23; “Transduced from this signal, first ultrasound element 230 emits ultrasound energy”),
evaluates received ultrasonic signals (Sweeney, Para 23; “This ultrasound energy is received by second ultrasound element 235 in device 105, which transduces it into an electrical signal that is provided, at node 305, to signal processor 310”), and,
identifies an actual position or change in position of one or more of the at least one implant and a further component of the active implantable medical therapy and/or monitoring system (Sweeney, Para 25; “The transit time of the ultrasound energy provides an indication of the physical distance between first ultrasound element 230 and second ultrasound element 235. Variations in this distance represent movement of right ventricle 200, in which first ultrasound element 230 is disposed, relative to device 105. Such movement of right ventricle 200 results from contractions caused by the pacing stimulations or intrinsic electrical heart activity. The presence or absence of such movement during an appropriate time period following the pacing stimulation indicates a resulting capture and no capture, respectively.”).
Sweeney does not disclose wherein the control and evaluation unit identifies an inadmissible change in position of one or more of the at least one implant and the implanted electrode line and is configured to record and store an ultrasonic reference pattern of an implantation site of the at least one implant, compare the received ultrasonic signals to the ultrasonic reference pattern, wherein deviations from the ultrasonic reference pattern indicate said inadmissible change in position of the at least one implant, and determine that the change in position measured by ultrasound corresponds to expected changes in position as a result of movement of a heart, such that said determination is an indication of said electrode line that has not been dislocated.
In an analogous trackable implantable medical device field of endeavor Reinert discloses
a control unit which identifies an inadmissible change in position of at least one implant (Reinert, Para 26; “Therefore, this disclosure describes techniques for detecting any dislodgement of the LPD or incomplete capture of the electrode to the target tissue.”), and
(Reinert, Para 79; “the stability metrics for which metric parameters are stored as metric parameters 54 and may include […] a mechanical motion of LPD 16”), and
compare a received signals to the reference pattern, wherein deviations from the reference position indicate an inadmissible change in position of the at least one implant (Reinert, Para 37; “two or more stability metrics may be compared or correlated to determine if each metric is consistent with normal operation of LPD 16. For example, a detected mechanical motion of LPD 16 that does not correlate with the detected cardiac events may indicate dislodgement of LPD 16 because LPD 16 is no longer moving with cardiac muscle contraction”),
determining that a measured change in position of the implant corresponds to expected changes in position as a result of movement of a heart, such that said determination is an indication that the implant has not been dislocated (Reinert, Para 35; “LPD 16 may also include an activity sensor to measure or detect mechanical motion of LPD 16. […] LPD 16 may correlate the mechanical motions to the detected cardiac events. If the movement of LPD 16 does not correlate to detected contractions of right ventricle 18, for example, LPD 16 may determine the attachment stability to indicate LPD 16 is at least partially dislodged from the cardiac tissue.”) (Reinert, Para 37; “two or more stability metrics may be compared or correlated to determine if each metric is consistent with normal operation of LPD 16. For example, a detected mechanical motion of LPD 16 that does not correlate with the detected cardiac events may indicate dislodgement of LPD 16 because LPD 16 is no longer moving with cardiac muscle contraction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney as modified by Zhu above wherein the control and evaluation unit identifies an inadmissible change in position of one or more of the at least one implant and the implanted electrode line and is configured to record and store an reference pattern of an implantation site of the at least one implant, compare the received signals to the reference pattern, wherein deviations from the reference pattern indicate said inadmissible change in position of the at least one implant, and determine that the change in position measured corresponds to expected changes in position as a result of movement of a heart, such that said determination is an indication of said electrode line that has not been dislocated in order to account for movements which are normal within the operation of the implant as taught by Reinert (Reinert, Para 37).
Sweeney as modified by Zhu and Reinert above is interpreted as disclosing wherein the control and evaluation unit identifies an inadmissible change in position of one or more of the at least one implant and the implanted electrode line and is configured to record and store an ultrasonic reference pattern of an implantation site of the at least one implant, compare the received ultrasonic signals to the ultrasonic reference pattern, wherein deviations from the ultrasonic reference pattern indicate said inadmissible change in position of the at least one implant, and determine that the change in position measured by ultrasound corresponds to expected changes in position as a result of movement of a heart, such that said determination is an indication of said electrode line that has not been dislocated because Sweeney measures position of an electrode line using ultrasound and is modified by Reinert to account for heart movement when monitoring for dislocation.

Regarding claim 2, Sweeney as modified by Reinert above discloses all of the elements of claim 1 as discussed above.
Sweeney as modified by Reinert above further discloses wherein the at least one ultrasonic transducer is a piezoelectric transducer that emits and receives ultrasonic signals (Sweeney, Para 22; “Device 105 includes a piezoelectric second ultrasonic element 235 for transmitting ultrasound, receiving ultrasound, or both transmitting and receiving ultrasound.,”), and wherein the piezoelectric transducer is connected to the control and evaluation unit(Sweeney, Para 23; “This ultrasound energy is received by second ultrasound element 235 in device 105, which transduces it into an electrical signal that is provided, at node 305, to signal processor 310”).

Regarding claim 3, Sweeney as modified by Reinert above discloses all of the elements of claim 1 as discussed above.
Sweeney as modified by Reinert above further discloses wherein the control and evaluation unit comprises or is connected to a memory (Sweeney, Para 23; “Signal processor 310 includes […] memory”), wherein the memory stores a reference signal, wherein the control and evaluation unit compares a respective received ultrasonic signal with the reference signal and identifies said change in position of one (Sweeney, Para 26; “In one embodiment, the movement observed (during an appropriate time window initiated by the pacing stimulation) is compared to a threshold value, which corresponds to the movement expected even in the absence of an evoked contraction.”). Sweeney is interpreted as disclosing wherein the memory stores a reference signal because a person having ordinary skill in the art would understand that the threshold value would be stored on the memory.

Regarding claim 4, Sweeney as modified by Reinert above discloses all of the elements of claim 1 as discussed above.
Sweeney as modified by Reinert above further discloses wherein the active implantable medical therapy and/or monitoring system is a heart therapy system (Sweeney, Para 21; “FIG. 1 is a schematic drawing illustrating generally, by way of example, but not by way of limitation, one embodiment of portions of a cardiac rhythm management system 100”) and further comprises an electrode line (Sweeney, lead 110) (Sweeney, Para 22; “Distal end 140 of lead 110 includes at least one electrode”).

Regarding claim 5, Sweeney as modified by Reinert above discloses all of the elements of claim 4 as discussed above.
Sweeney as modified by Reinert above further discloses wherein the electrode line comprises an electrode pole (Sweeney, ring electrode 225), and wherein the at (Sweeney, ultrasonic element 230) is arranged on or in the electrode line after the electrode pole such that the at least one ultrasonic transducer is farther from a tip of the electrode line than the electric pole (Sweeney, Para 22; “Distal end 140 of lead 110 also includes a piezoelectric first ultrasonic element 230, located near ring electrode 225 and tip electrode 220, for transmitting ultrasound, receiving ultrasound, or both transmitting and receiving ultrasound.”)(Sweeney, Figure 5; showing the ultrasonic element 230 further from the tip of the electrode line than the ring electrode 225 and tip electrode 220).Sweeney is interpreted as disclosing an electrode pole because the Applicant defines an electrode pole pair to include a tip electrode and a ring electrode. Sweeney is interpreted as disclosing an ultrasonic transducer arranged on the electrode line after the electrode pole because the transducer is further from the tip than the electrode pole, the same arrangement shown in Figure 3 the application.

Regarding claim 6, Sweeney as modified by Reinert above discloses all of the elements of claim 4 as discussed above.
Sweeney as modified by Reinert above further discloses at least one second ultrasonic transducer (Sweeney, piezoelectric first ultrasonic element 230) arranged in or on the at least one implant (Sweeney, Para 22; “Distal end 140 of lead 110 also includes a piezoelectric first ultrasonic element 230, located near ring electrode 225 and tip electrode 220, for transmitting ultrasound, receiving ultrasound, or both transmitting and receiving ultrasound.)(Sweeney, Para 21; “In FIG. 1, system 100 includes an implantable cardiac rhythm management device 105, which is coupled by an intravascular endocardial lead 110 to a heart 115 of patient 120.  […] Lead 110 includes a proximal end 135, which is coupled to device 105, and a distal end 140, which is coupled to one or more portions of heart 115.),
wherein the at least one ultrasonic transducer is connected on or in the electrode line implant (Sweeney, Para 22; “Distal end 140 of lead 110 also includes a piezoelectric first ultrasonic element 230, located near ring electrode 225 and tip electrode 220, for transmitting ultrasound, receiving ultrasound, or both transmitting and receiving ultrasound.) to the control and evaluation unit (Sweeney, Para 23; “In this embodiment, an electrical driving signal at ultrasonic frequencies (e.g., 1-100 microsecond pulses of a 10 MHZ ultrasound signal) is provided by driver 300,”) (Sweeney, Figure 2; showing device 105 connected to the piezoelectric first ultrasonic element 230 via the lead 110), and
wherein the control and evaluation unit triggers the at least one ultrasonic transducer (Sweeney, Para 23; “In this embodiment, an electrical driving signal at ultrasonic frequencies (e.g., 1-100 microsecond pulses of a 10 MHZ ultrasound signal) is provided by driver 300,”) such that the at least one ultrasound transducer emits ultrasonic signals, and the at least one second ultrasonic transducer in or on the at least one implant receives ultrasonic signals (Sweeney, Para 23; “Transduced from this signal, first ultrasound element 230 emits ultrasound energy within heart 115. This ultrasound energy is received by second ultrasound element 235 in device 105, which transduces it into an electrical signal that is provided, at node 305, to signal processor 310.), or
(Sweeney, Para 23; “In this embodiment, an electrical driving signal at ultrasonic frequencies (e.g., 1-100 microsecond pulses of a 10 MHZ ultrasound signal) is provided by driver 300,”), such that the at least one ultrasonic transducer receives ultrasonic signals, and the at least one second ultrasonic transducer in or on the at least one implant emits ultrasonic signals (Sweeney, Para 23; “Transduced from this signal, first ultrasound element 230 emits ultrasound energy within heart 115. This ultrasound energy is received by second ultrasound element 235 in device 105, which transduces it into an electrical signal that is provided, at node 305, to signal processor 310.), and
wherein the control and evaluation unit detects and evaluates a signal propagation time between an emission of an ultrasonic signal by the at least one ultrasonic transducer or the at least one second ultrasonic transducer and receipt of the ultrasonic signal by another of the at least one ultrasonic transducer or the at least one second ultrasonic transducer (Sweeney, Para 25; “The transit time of the ultrasound energy provides an indication of the physical distance between first ultrasound element 230 and second ultrasound element 235. Variations in this distance represent movement of right ventricle 200, in which first ultrasound element 230 is disposed, relative to device 105. Such movement of right ventricle 200 results from contractions caused by the pacing stimulations or intrinsic electrical heart activity.”).

Regarding claim 7, Sweeney as modified by Reinert above discloses all of the elements of claim 5 as discussed above.
Sweeney as modified by Reinert above further discloses wherein the at least one ultrasonic transducer (Sweeney, first ultrasound element 230) arranged in or on the electrode line is connected to the control and evaluation unit (Sweeney, Figure 2; showing the first ultrasound element 230 on the lead 110), wherein the at least one ultrasonic transducer emits an ultrasonic signal in response to a signal of the control and evaluation unit and receives reflected ultrasonic signal components of the emitted ultrasonic signal, and wherein the control and evaluation unit evaluates the reflected ultrasonic signal components (Sweeney, Para 33; “first ultrasound element 230 is coupled to driver 300. Ultrasound element 230 converts electrical energy provided by driver 300 into an ultrasound energy pulse that is delivered to heart 115. Then, driver 300 is turned off, and ultrasound element 230 receives reflected ultrasound energy, such as from any acoustic boundary, for example, the interior wall of heart 115. The ultrasound energy reflected from the heart wall and received by ultrasound element 230 is transduced by ultrasound element 230 into an electrical signal that is provided, at node/bus 305 to signal processor 310.”)(Sweeney, Para 34; “In one embodiment, variations in the transit time of the received ultrasound energy that is reflected from the heart wall provides an indication of the movement of the heart due to a contraction.”).

Regarding claim 8, Sweeney as modified by Reinert above discloses all of the elements of claim 1 as discussed above.
 (Sweeney, ultrasound element 230 and third ultrasonic element 235)
wherein the plurality ultrasonic transducers are connected immovably to the at least one implant (Sweeney, Para 33; “FIG. 7 is a schematic drawing illustrating another embodiment of portions of system 100 in which a single ultrasound element, such as first ultrasound element 230, both provides and receives ultrasound energy.”) (Sweeney, Para 32; “stimulation is delivered to right ventricle 200, and its movement is detected by providing ultrasound at first ultrasound element 230A and receiving the ultrasound at third ultrasound element 235 (or vice versa) to determine whether the stimulation obtained a resulting contraction of right ventricle 200. Similarly, a stimulation is delivered to right atrium 205, and its movement is detected by providing ultrasound at second ultrasound element 230B and receiving the ultrasound at third ultrasound element 235 (or vice versa) to determine whether the stimulation obtained a resulting contraction of right atrium 205”),
wherein the control and evaluation unit
stores, as reference signals, ultrasonic signals received by the plurality of ultrasonic transducers at a first moment in time,
compares the reference signals with ultrasonic signals received by the plurality of ultrasonic transducers at one or more later moments in time, and
(Sweeney, Para 34; “In one embodiment, variations in the transit time of the received ultrasound energy that is reflected from the heart wall provides an indication of the movement of the heart due to a contraction.”). 
Sweeney is interpreted as disclosing storing the previous signals because a person having ordinary skill in the art understands that a comparison of variations in transmit time requires storing of the previous signals.

Regarding claim 9, Sweeney as modified by Reinert above discloses all of the elements of claim 1 as discussed above.
Sweeney as modified by Reinert above further discloses wherein the control and evaluation unit evaluates received ultrasonic signals in terms of one or more of propagation time, frequency shift, amplitude and phase position (Sweeney, Para 25; “The transit time of the ultrasound energy provides an indication of the physical distance between first ultrasound element 230 and second ultrasound element 235.”).

Regarding claim 10, Sweeney as modified by Reinert above discloses all of the elements of claim 1 as discussed above.
Sweeney as modified by Reinert above further discloses wherein the control and evaluation unit detects frequency shifts of received ultrasonic signals compared to frequency of emitted ultrasonic signals to determine a presence or absence of a (Sweeney, Para 28; “In another embodiment, system 100 uses a Doppler shift measurement of movement of the right ventricle 200. In this embodiment, the change in frequency of the ultrasound signals transmitted by the first ultrasound element 230 (and received by second ultrasound element 235) is frequency demodulated to represent movement of right ventricle 200 as it contracts and expands. A higher frequency signal represents motion of the first ultrasound element 230, in right ventricle 200, toward device 105. A lower frequency signal represents motion of the first ultrasound element 230, in right ventricle 200, away from device 105.”).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney and Reinert as applied to claim 1 above, and in further view of Dala-Krishna (US20070167809).
Regarding claim 11, Sweeney as modified by Reinert above discloses all of the elements of claim 1 as discussed above.
Sweeney as modified by Reinert above further discloses wherein the at least one implant is one or more of a heart stimulator and a heart monitor (Sweeney, Para 20; “This document describes, among other things, a cardiac rhythm management system with ultrasound autocapture capability for determining whether a stimulation has evoked a desired response from the heart, and for adjusting an energy of the stimulation based on the observed response from the heart.”).
Sweeney as modified by Reinert above does not disclose wherein the control and evaluation unit evaluates received ultrasonic signals under consideration of 
In an analogous pacemaker position tracking field of endeavor Dala-Krishna discloses wherein the control and evaluation unit evaluates received ultrasonic signals under consideration of physiological signals received by the at least one implant and that represent a respective heart cycle (Dala-Krishna, Para 9; “The location and motion can also be used to correlate the local motion with electrocardiogram data or with the motion of other regions to determine how well the local region is synchronized (or delayed) with respect to the cardiac cycle.”)(Dala-Krishna, Para 100; “Additionally, site tracking and ultrasound images of the heart may be used to correct, correlate or otherwise improve the anatomical model used for displaying ECG data.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney as modified by Reinert above wherein the control and evaluation unit evaluates received ultrasonic signals under consideration of physiological signals received by the at least one implant and that represent a respective heart cycle as taught by Dala-Krishna.
Doing so would allow a user to determine how well a local region is synchronized or delayed with respect to the cardiac cycle (Dala-Krishna, Para 9).

Regarding claim 12, Sweeney as modified by Reinert and Dala-Krishna discloses all of the elements of claim 11 as discussed above.
(Sweeney, Para 26; “In another embodiment, movement is monitored over a plurality of cardiac cycles to determine whether, over a period of time, the pacing stimulations capture the heart.”).
Sweeney does not disclose wherein the control and evaluation unit evaluates the movement profile in relation to electrophysiological signals representing a heart cycle.
However, Dala-Krishna further discloses wherein the control and evaluation unit evaluates the movement profile in relation to electrophysiological signals representing a heart cycle (Dala-Krishna, Para 9; “The location and motion can also be used to correlate the local motion with electrocardiogram data or with the motion of other regions to determine how well the local region is synchronized (or delayed) with respect to the cardiac cycle.”)(Dala-Krishna, Para 100; “Additionally, site tracking and ultrasound images of the heart may be used to correct, correlate or otherwise improve the anatomical model used for displaying ECG data.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sweeney as modified by Reinert and Dala-Krishna above wherein the control and evaluation unit evaluates the movement profile in relation to electrophysiological signals representing a heart cycle as taught by Dala-Krishna.
Doing so would allow a user to determine how well a local region is synchronized or delayed with respect to the cardiac cycle (Dala-Krishna, Para 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  The examiner can normally be reached on Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793